In re Pulmosan Safety Equipment Co.; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson Davis, 31st Judicial District Court Div. 0, No. C-55-98; to the Court of Appeal, Third Circuit, No. CW 09-00426.
Granted. The case is remanded to the court of appeal en banc for briefing, argument and opinion. In its opinion, the Court shall address the apparent internal conflict in the circuit concerning whether Act 361 of 2007, which amended La.Code Civ. P. art. 561, can be applied retroactively-
KNOLL, J., would grant and docket.